DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 09 December 2019. In view of this communication, claims 1-19 are now pending in this application.
Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recite in part the limitations “ the first gear portion of the RCM and the first gear portion of the output member are disposed around the longitudinal axis in a substantially perpendicular arrangement; ” In the specification, Para 0026 recites “In certain configurations, the first gear portion 44B of the RCM 48 and the first gear portion 44A of the output member 32 are disposed around the longitudinal axis 28 in a substantially perpendicular arrangement as shown in FIGS. 2-4.” The elements 44A and 44B in Fig 2 appear to be parallel, in Fig 3, 44A is pointing to a corner in output element 32 and in Fig 4, 44A and 44B appear to be parallel. Therefore,  it is not clear if the claims are pointing to the surfaces 44A and 44B OR the surface 44B with the axis of rotation of 44A of output element 32 which are perpendicular. In order to further prosecution, examiner is interpreting the claim 7 to mean the surface 44B with the axis of rotation of 44A of output element 32 are perpendicular.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lemanski (US 6348021 B1).
Regarding Claim 1, Lemanski discloses a speed reduction assembly (Fig 8, 200)[Col 1, 18-22] for an electric vehicle [Col 9, 38-43]  ; the assembly comprising: 
an electric machine [Col 9, 38-43]  configured to operate as a motor and as a generator (this is well known for those skilled in the art that motor can be used as a generator and vice versa), and wherein the electric machine includes an output shaft (Fig 8, 204) that is rotatable about a longitudinal axis (Fig 8, 206) at an output speed; 
an output member (Fig 8, 208, 258) coupled to the output shaft (Fig 8, 204) and rotatable about the longitudinal axis at a reduced speed ; and 
a pericyclic apparatus (Fig 8, 242, 212, 222) coupled to the output shaft (Fig 8, 204) and the output member (Fig 8, 208, 258) to reduce the output speed of the output shaft to the reduced speed of the output member. 

    PNG
    media_image1.png
    480
    798
    media_image1.png
    Greyscale

Regarding Claim 2, Lemanski discloses the assembly as set forth in claim 1. Lemanski further discloses the output member (Fig 8 above, 208, 258) includes a first gear portion [Col 3,58-62]disposed about the longitudinal axis(Fig 8, 206);
the pericyclic apparatus (Fig 8, 242, 212, 222)  includes a reaction control member (RCM) (Fig 8, 222) having a first gear portion [Col 3,58-62] disposed about the longitudinal axis and facing toward the first gear portion [Col 3,58-62]of the output member (Fig 8, 208, 258); 
the pericyclic apparatus (Fig 8, 242, 212, 222) includes a pericyclic motion converter (PMC) (Fig 8, 242) disposed between the output member (Fig 8, 208, 258) and the RCM (Fig 8, 222), and the PMC is disposed about the longitudinal axis (Fig 8, 206); and 
the PMC engages the first gear portion [Col 3,58-62]of the output member and the first gear portion [Col 3,58-62]of the RCM to rotatably connect the output shaft (Fig 8, 204) and the output member (Fig 8, 208, 258).
Regarding Claim 3, Lemanski discloses the assembly as set forth in claim 2. Lemanski further discloses a stationary component [Col 5, 36], and the RCM [Col 5, 36] is fixed to the stationary component; and 
wherein the PMC [Col 5, 28] is rotatable about the longitudinal axis [Col 5, 34-36]relative to the RCM. 
Regarding Claim 4, Lemanski discloses the assembly as set forth in claim 2.  Lemanski further discloses the RCM (Fig 8 above, 222), the PMC (Fig 8, 242), and the output member (Fig 8, 208, 258) are coaxial along the longitudinal axis (Fig 8, 206) .
Regarding Claim 5, Lemanski  discloses the assembly as set forth in claim 2. Lemanski further discloses the PMC (Fig 8 above, 242)  includes a first gear side [Col 3,58-62]that engages the first gear portion [Col 3,58-62]of the RCM (Fig 8, 222); and 
the PMC (Fig 8, 242)  includes a second gear side [Col 3,58-62] that opposes the first gear side [Col 3,58-62]and engages the first gear portion of the output member (Fig 8, 208, 258).
Regarding Claim 6, Lemanski discloses the assembly as set forth in claim 5.  Lemanski further discloses the first gear portion of the RCM (Fig 8 above, 222), the first and second gear sides [Col 3,58-62] of the PMC (Fig 8, 242)  , and the first gear portion [Col 3,58-62] of the output member (Fig 8, 208, 258) are coaxial along the longitudinal axis (Fig 8, 206).
Regarding Claim 7, Lemanski discloses the assembly as set forth in claim 6. Lemanski further discloses the first gear portion [Col 3,58-62] of the RCM (Fig 6, 3) and the first gear portion [Col 3,58-62] of the output member (Fig 6 below, 4) are disposed around the longitudinal axis (Fig 6, XY)  in a substantially perpendicular (the surface S1 and axis of rotation XY of output member 4 are perpendicular) arrangement; and 
the first and second gear sides [Col 3,58-62]  of the PMC (Fig 8 above, 242)  are disposed around the longitudinal axis (Fig 6, XY and Fig 8, 206)  and positioned along a central axis (Fig 8, T1) transverse to the longitudinal axis (Fig 8, 206) such that the PMC is disposed angularly relative to the first gear portion [Col 3,58-62]  of the RCM (Fig 8, 222) and the first gear portion of the output member (Fig 8, 208, 258).

    PNG
    media_image2.png
    632
    555
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lemanski in view of Maroth (US3590659A)
Regarding Claim 8, Lemanski discloses the assembly as set forth in claim 5. Lemanski discloses further the assembly (Fig 8 above, 200) including a cage (Fig 8, 258) fixed to the output shaft (Fig 8, 204) [Col 13, 1-3]; 
wherein the cage (Fig 8, 258) surrounds the PMC (Fig 8, 242)  , at least part of the RCM (Fig 8, 222, and at least part of the output member (Fig 8, 208, 258); and 
wherein the output shaft (Fig 8, 204) [ Col 13, 1-3]of the electric machine, the cage, the first gear portion of the RCM, the first and second gear sides [Col 3,58-62] of the PMC, and the first gear portion of the output member are coaxial along the longitudinal axis (Fig 8, 206).
Lemanski does not explicitly disclose that the cage and the output shaft rotate concurrently at the output speed.
Maroth discloses that the cage (Maroth, Fig 1 below, Driving member) and the output shaft (Fig 1, Input shaft) rotate concurrently at the output speed [Maroth, Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed speed reducing assembly of Lemanski with the cage and output shaft rotating concurrently as taught by Maroth in order to impart nutative motion to the nutating member [Maroth, Abstract].

    PNG
    media_image3.png
    616
    899
    media_image3.png
    Greyscale

Regarding Claim 9 , Lemanski in view of Maroth  discloses assembly  according to claim 8. Lemanski in view of Maroth  further discloses 
the RCM (Maroth, Fig 1 above, Static reaction cam) includes a second gear portion [Lemanski, Col 3,58-62] spaced from the first gear portion; 
wherein the PMC is further defined as a first PMC (Maroth, Fig 1, PMC1), and the first PMC includes [Lemanski, Col 3,58-62] the first gear side (Maroth, Fig 1, S1) and a second gear side (Maroth, Fig 1, S2) opposing the first gear side; 
wherein the output member (Maroth, Fig 1, Action members) includes a second gear portion opposing the first gear portion [Lemanski, Col 3,58-62] of the output member; 
further including a second PMC (Maroth, Fig 1, PMC2) spaced from the first PMC, with the first and second gear portions of the output member disposed between the first and second PMCs; and 
wherein the second PMC includes a first gear side (Maroth, Fig 1, S4) that engages the second gear portion of the RCM (Maroth, Fig 1, Static reaction cam) and a second gear side (Maroth, Fig 1, S3) that engages the second gear portion of the output member (Maroth, Fig 1, Action members).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the speed reducing assembly of Lemanski in view of Maroth  with the second PMC and RCM along with the gearing arrangement as further taught by Maroth in order to have good axial balance [Maroth, Col1, 23-25].
Claims 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lemanski in view of Brooks et al (US 20150343901 A1), hereinafter referred to as Brooks.
Regarding Claim 10, Lemanski discloses the assembly as set forth in claim 1. Lemanski further discloses the electric machine [Lemanski, Col 9, 38-43]  and the pericyclic apparatus (Fig 8, 242, 212, 222) is configured to reduce the output speed of the output shaft (Fig 8, 204) to the reduced speed but does not disclose a differential coupled to the output member to transfer torque from the electric machine to the differential, and the differential includes a first drive shaft and a second drive shaft; further including a plurality of wheels with one of the wheels coupled to the first drive shaft and another one of the wheels coupled to the second drive shaft to rotate the first and second drive shafts at the reduced speed to drive the wheels.
Brooks discloses a differential (Brooks, Fig 1 below, 110) coupled to the output member (it is well known in the art that transmission output shaft communicates power to the differential) to transfer torque from the electric machine to the differential, and the differential includes a first drive shaft (Brooks, Fig 1, 106) and a second drive shaft (Brooks, Fig 1, 106a); further including a plurality of wheels (Brooks, Fig 1, 102, 104) with one of the wheels (Brooks, Fig 1, 102) coupled to the first drive shaft (Brooks, Fig 1, 106) and another one of the wheels (Brooks, Fig 1, 102) coupled to the second drive shaft (Brooks, Fig 1, 106a) to rotate the first and second drive shafts at the reduced speed to drive the wheels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the speed reducing assembly of Lemanski with the differential and first and second drive shaft as taught by Brooks in order to have the ability to have different speeds of rotation between inner and outer wheels [Brooks, Para 0010].

    PNG
    media_image4.png
    810
    524
    media_image4.png
    Greyscale

Regarding Claim 18, Lemanski discloses a vehicle [Col 9, 38-43]  comprising: 
a battery module (it is well known in the art to have a battery in an electric vehicle) ; 
an electric machine [Lemanski, Col 9, 38-43]  configured to operate as a motor and as a generator(this is well known for those skilled in the art that motor can be used as a generator and vice versa), and the electric machine is in electrical communication with the battery module to recharge the battery module when the electric machine operates as the generator; 
wherein the electric machine includes an output shaft (Fig 8 above, 204) that is rotatable about a longitudinal axis (Fig 8, 206) at an output speed; 
an output member (Fig 8, 208, 258) coupled to the output shaft and rotatable about the longitudinal axis at a reduced speed; 
and a pericyclic apparatus (Fig 8, 242, 212, 222) coupled to the output shaft and the output member to reduce the output speed of the output shaft to the reduced speed of the output member to rotate the first and second drive shafts at the reduced speed to drive the wheels.
Lemanski does not disclose a differential coupled to the output member to transfer torque from the electric machine to the differential when the electric machine operates as the motor, and the differential includes a first drive shaft and a second drive shaft and a plurality of wheels with one of the wheels coupled to the first drive shaft and another one of the wheels coupled to the second drive shaft.
Brooks discloses a differential (Brooks, Fig 1 above, 110) coupled to the output member (it is well known in the art that transmission output shaft communicates power to the differential) to transfer torque from the electric machine to the differential when the electric machine operates as the motor (well known to those skilled in the art), and the differential includes a first drive shaft (Brooks, Fig 1, 106) and a second drive shaft (Brooks, Fig 1, 106a)and a plurality of wheels (Brooks, Fig 1, 102, 104) with one of the wheels (Brooks, Fig 1, 102) coupled to the first drive shaft and another one of the wheels (Brooks, Fig 1, 102)  coupled to the second drive shaft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a vehicle of Lemanski having an electric machine and a pericyclic apparatus  with the differential and first and second drive shaft and the plurality of wheels as taught by Brooks in order to have the ability to have different speeds of rotation between inner and outer wheels [Brooks, Para 0010].
Claims 11-12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lemanski in view of Brooks and Ohmura et al (US 20150045170 A) hereinafter referred to as Ohmura.
Regarding Claim 11, Lemanski in view of Brooks discloses the assembly as set forth in claim 10. Lemanski in view of Brooks further discloses the pericyclic apparatus (Lemanski, Fig 8 above, 242, 212, 222), the output member (Lemanski, Fig 8, 208, 258), and the first (Brooks, Fig 1 above, 106) and second drive shafts (Brooks, Fig 1, 106a) and  the pericyclic apparatus (Fig 8, Lemanski, 242, 212, 222) and output member (Lemanski ,Fig 8, 208, 258) are coaxial relative to the longitudinal axis (Lemanski ,Fig 8, 206) but do not explicitly disclose they are coaxial with first and second drive shafts.
Ohmura discloses the output member (Ohmura, Fig 2 below, 26) [Ohmura, Para 0042], and the first (Ohmura, Fig 2, 10A) and second drive shafts (Ohmura, Fig 2, 10B) are coaxial relative to the longitudinal axis (Ohmura, Fig 2, PP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Lemanski in view of Brooks with the pericyclic apparatus, the output member and the first and second drive shafts with them being arranged coaxially as taught by Ohmura to facilitate a miniaturized and less complex transmission [Ohmura, Para 0016].

    PNG
    media_image5.png
    533
    757
    media_image5.png
    Greyscale

Regarding Claim 12, Lemanski in view of Brooks and Ohmura discloses the assembly set forth in claim 11. Lemanski in view of Brooks and Ohmura further discloses the output member (Lemanski, Fig 8 above, 208, 258) includes a first gear portion [Lemanski, Col 3,58-62] disposed about the longitudinal axis(Lemanski, Fig 8, 206);  18P049067 
the pericyclic apparatus (Lemanski, Fig 8, 242, 212, 222) includes a reaction control member (RCM) (Fig 8, 222) having a first gear portion [Lemanski, Col 3,58-62] disposed about the longitudinal axis and facing toward the first gear portion of the output member; 
the pericyclic apparatus includes a pericyclic motion converter (PMC) (Lemanski, Fig 8, 242) disposed between the output member and the RCM, and the PMC is disposed about the longitudinal axis;
the PMC engages the first gear portion of the output member and the first gear portion of the RCM to rotatably connect the output shaft (Lemanski, Fig 8, 204)  and the output member which transfers the torque from the electric machine [Lemanski, Col 9, 38-43]  to the differential (Brooks, Fig 1, 110) to drive the wheels (Brooks, Fig 1, 102, 104); and 
the output shaft of the electric machine, the first gear portion of the output member, the first gear portion of the RCM, the PMC (these are part of pericyclic apparatus already discussed above), and the first and second drive shafts are coaxial (Ohmura, Fig 2 above,10A, 10B) relative to the longitudinal axis (Ohmura, Fig 2, PP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Lemanski in view of Brooks and Ohmura with the pericyclic apparatus having the RCM and PMC, the output member, the differential and the first and second drive shafts and the wheels with them being arranged coaxially as further taught by Lemanski in view of Brooks and Ohmura to facilitate a miniaturized, less complex having high speed reduction capability and maneuverability required for a vehicle.
Regarding Claim 19, Lemanski in view of Brooks discloses the assembly as set forth in claim 18. Lemanski in view of Brooks further discloses the pericyclic apparatus (Lemanski, Fig 8 above, 242, 212, 222), the output member (Lemanski, Fig 8, 208, 258), and the first (Brooks, Fig 1 above, 106) and second drive shafts (Brooks, Fig 1, 106a) and  the pericyclic apparatus (Fig 8, Lemanski, 242, 212, 222) and output member (Lemanski ,Fig 8, 208, 258) are coaxial relative to the longitudinal axis (Lemanski ,Fig 8, 206) but do not explicitly disclose they are coaxial with first and second drive shafts.
Ohmura discloses the output member (Ohmura, Fig 2 above, 26) [Ohmura, Para 0042], and the first (Ohmura, Fig 2, 10A) and second drive shafts (Ohmura, Fig 2, 10B) are coaxial relative to the longitudinal axis (Ohmura, Fig 2, PP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Lemanski in view of Brooks with the pericyclic apparatus, the output member and the first and second drive shafts with them being arranged coaxially as taught by Ohmura to facilitate a miniaturized and less complex transmission [Ohmura, Para 0016].
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lemanski in view of Brooks, Ohmura and Genise et al(US 20150126320 A1) hereinafter referred to as Genise.
Regarding Claim 13, Lemanski in view of Brooks and Ohmura discloses the assembly as set forth in claim 11 along with the electric machine as shown above. Lemanski in view of Brooks and Ohmura does not disclose an output gear fixed to the output member; and a secondary gear coupled to the differential and the output gear to transfer torque to the wheels.
Genise discloses an output gear (Genise, Fig 1 below, 36) fixed to the output member (Genise, Fig 1, 38); and a secondary gear (Genise, Fig 1, 34) coupled to the differential (Genise, Fig 1, 10) and the output gear to transfer torque to the wheels (Genise, Fig 1, 20, 24).

    PNG
    media_image6.png
    488
    798
    media_image6.png
    Greyscale

Regarding Claim 14, Lemanski in view of Brooks, Ohmura and Genise disclose the assembly as set forth in claim 13.  Lemanski in view of Brooks, Ohmura and Genise further disclose the output shaft (Lemanski, Fig 8 above, 204), the pericyclic apparatus (Lemanski, Fig 8, 242, 212, 222), the output member (Fig 8, 208, 258), and the output gear (Genise, Fig 1 above, 36) are coaxial along the longitudinal axis (Genise, Fig 1, 38A); the first (Genise, Fig 1, 18) and second drive shafts (Genise, Fig 1, 22) are rotatable about a first axis (Genise, Fig 1, 40), and the secondary gear and the first and second drive shafts are coaxial along the first axis; and the longitudinal axis and the first axis are spaced from each other in a substantially parallel arrangement [Genise, Para 0020].
For Claims 13 and 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Lemanski in view of Brooks, Ohmura and Genise with the output gear coaxially connected to output member and secondary gear  attached to the differential and the secondary gear and output gear being parallel as further taught by Lemanski in view of Brooks, Ohmura and Genise to facilitate a torque transfer capability as required for the vehicle.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lemanski in view of Maiwald (US 20150340927 A1), hereinafter referred to as Maiwald.
Regarding Claim 15, Lemanski discloses the assembly as set forth in claim 1. Lemanski does not disclose the output speed of the output shaft of the electric machine is equal to or greater than 10,000 revolutions per minute.
Maiwald discloses the output speed of the output shaft of the electric machine is equal to or greater than 10,000 revolutions per minute [Maiwald, Para 0014].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the speed reducing assembly of Lemanski with the output speed of the output shaft as taught by Maiwald to provide the right combination of wheel speed and power as desired by vehicle.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lemanski in view of Maiwald and Robuck et al(US 9938004 B2) hereinafter referred to as Robuck.
Regarding Claim 16, Lemanski in view of Maiwald discloses the assembly as set forth in claim 15. Lemanski in view of Maiwald does not explicitly disclose the pericyclic apparatus is configured to provide a speed reduction ratio of 13:1 or greater than 13:1.
Robuck discloses the pericyclic apparatus is configured to provide a speed reduction ratio of 13:1 or greater than 13:1 [Robuck, Col 3, 1-3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the speed reducing assembly of Lemanski in view of Maiwald with speed reduction ratio as taught by Robuck to provide the right combination of wheel speed and power as desired by vehicle.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lemanski in view of Robuck.
Regarding Claim 17, Lemanski discloses the assembly as set forth in claim 1. Lemanski does not explicitly disclose the pericyclic apparatus is configured to provide a speed reduction ratio of 13:1 or greater than 13:1.
Robuck discloses the pericyclic apparatus is configured to provide a speed reduction ratio of 13:1 or greater than 13:1 [Robuck, Col 3, 1-3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the speed reducing assembly of Lemanski with the speed reduction ratio as taught by Robuck to provide the right combination of wheel speed and power as desired by vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832